 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUBEN RODRIGUEZ BERNAL,                          No. 2:16-cv-2511 AC P
12                      Plaintiff,
13           v.                                       ORDER TO SHOW CAUSE
14   JEFFREY BEARD, et al.,
15                      Defendants.
16

17           On April 11, 2019, the United States Marshals Service filed a return demonstrating

18   personal service was completed on defendant Arana on April 10, 2019. ECF No. 30 at 1. The

19   United States Marshal has requested reimbursement for services in the amount of $1,133.76. Id.

20   at 2.

21           Rule 4 of the Federal Rules of Civil Procedure provides that a defendant “has a duty to

22   avoid unnecessary expenses of serving the summons.” Fed. R. Civ. P. 4(d)(1). It further provides

23   that where a defendant fails to sign and return a waiver of service without good cause, the court

24   must impose the expenses incurred in making service. Fed. R. Civ. P. 4(d)(2). The return shows

25   that waiver of service forms were mailed to defendant Arana on January 17, 2019, and that he

26   failed to file a waiver. ECF No. 30 at 1. The court finds that defendant Arana was given the

27   opportunity required by Rule 4(d) to waive service and failed to comply with the request.

28   ////
                                                      1
 1          Additionally, Federal Rule of Civil Procedure 12 provides that a defendant must answer a
 2   complaint “within 21 days after being served with the summons and complaint.” Fed. R. Civ. P.
 3   12(a)(1)(A)(i). Defendant Arana was served on April 10, 2019, and the deadline for filing a
 4   timely response to the complaint has now passed.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. Within fourteen days of the service of this order, defendant Arana shall pay the United
 7   States Marshal $1,133.76, unless within that time he files a written statement showing good cause
 8   for his failure to waive personal service.
 9          2. Within fourteen days of service of this order, defendant Arana (or his counsel if he is
10   represented) must file and serve the following: (1) a response to the complaint and (2) a verified
11   statement showing cause for the delay in filing a responsive pleading and why default should not
12   be entered. Failure to respond will result in default being entered against defendant Arana.
13   DATED: May 9, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
